IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WELLS FARGO BANK MINNESOTA                   : No. 367 MAL 2020
NATIONAL ASSOCIATION AS TRUSTEE              :
FOR CERTIFICATE HOLDERS OF EMC               :
MORTGAGE LOAN TRUST 2002-A                   : Petition for Allowance of Appeal
MORTGAGE LOAN PASS-THROUGH                   : from the Order of the Superior Court
CERTIFICATES, SERIES 2002-A,                 :
                                             :
                   Respondent                :
                                             :
                                             :
             v.                              :
                                             :
                                             :
DONALD L. BARRON AND MARIA                   :
BARRON,                                      :
                                             :
                   Petitioners               :


                                     ORDER



PER CURIAM

     AND NOW, this 19th day of January, 2021, the Petition for Allowance of Appeal is

DENIED.